NOS. 12-15-00129-CR
                                     12-15-00130-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

LATOSHA LANETTE MCGEE,                         §      APPEALS FROM THE 114TH
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Latosha Lanette McGee appeals her convictions for the offenses of possession of a
controlled substance and assault on a public servant. The court sentenced her to eighteen months
in a state jail facility and seven years of imprisonment in the Texas Department of Criminal
Justice-Institutional Division, respectively, the sentences to run concurrently.    Appellant’s
counsel filed a motion to withdraw and a brief in support of that motion in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                       ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate records and is of the opinion that the records reflect no
reversible error upon which an appeal can be predicated. He further relates that he is well
acquainted with the facts in these cases. In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological
summation of the procedural history of the cases, and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1                 We have considered counsel’s brief and
conducted our own independent review of the records. We have found no reversible error. See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See In re Schulman, 252 S.W.3d at
408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of these cases by the Texas Court of Criminal Appeals, she must
either retain an attorney to file a petition for discretionary review or she must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of this opinion or the date the last timely filed motion for rehearing is
overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with the clerk for the Texas Court of Criminal Appeals along with the rest of the filings in
the case. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.
68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered May 27, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
           Counsel for Appellant has certified that he provided Appellant with a copy of this brief. Appellant was
given time to file her own brief in this cause. The time for filing such a brief has expired, and we have not received
a pro se brief.


                                                          2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 27, 2016


                                        NO. 12-15-00129-CR


                                LATOSHA LANETTE MCGEE,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1775-13)


                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of the court that there was no error in the
judgment.

                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 27, 2016


                                        NO. 12-15-00130-CR


                                LATOSHA LANETTE MCGEE,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1776-13)


                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of the court that there was no error in the
judgment.

                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.